Appellant, W. A Cook, brought suit against the Trinity County Lumber Company and others in the district court of Trinity county for the recovery of certain land, and from an adverse judgment rendered on February 9, 1917, appellant appealed this cause to the Court of Civil Appeals for the First Supreme Judicial District of this state, at Galveston. Thereafter, and in due time, appellees filed their motion in the Court of Civil Appeals at Galveston, praying that court to strike from the record appellant's statement of facts and bills of exception, which motion was based upon valid and legal grounds, and which motion was, by said Court of Civil Appeals, granted, and the statement of facts and bills of exception were ordered stricken from the record. Afterwards, on December 3, 1917, the Court of Civil Appeals at Galveston, acting under order of the Supreme Court transferred the record in this cause to this court, and same was duly submitted for this court's consideration.
We have examined appellant's assignments of error in his brief, and find that they are of such character as cannot be considered in the absence of a statement of facts, and It appearing that the cause of action was one over which the trial court had jurisdiction, both as to parties and subject-matter, and that the judgment rendered by that court was one authorized by the pleadings in the case, this court has no alternative but to affirm the judgment of the trial court.
It is therefore accordingly ordered that the judgment of the trial court be affirmed, and all costs of this appeal are adjudged against the appellant.